Citation Nr: 1235735	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-18 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to status as a Veteran for the purpose of VA benefits eligibility. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel







INTRODUCTION

The appellant has provided multiple service dates beginning as early as November 1976 and going through the year 2009.  A Form 3101 indicates that her DD Form 214 could not be obtained.

This appeal arises from a May 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that found that the Veteran's military service could not be corroborated and that only veterans with verifiable services were eligible for VA benefits.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On her April 2009 Form 9, the appellant requested a Board hearing at the local VA office (Travel Board).  A Travel Board hearing was scheduled in August 2011.  On the day of the scheduled hearing, the appellant's representative informed VA that the appellant was unable to attend the hearing due to a financial hardship and requested to have the hearing rescheduled.  In a subsequent letter dated in August 2011, the appellant was advised of options other than a Travel Board hearing, and that unless VA heard otherwise, her name would be kept on the list of persons wanting a Travel Board hearing.  The appellant has not indicated that she desired to pursue options other than a Travel Board hearing or withdraw her hearing request.  However, the case has been certified the Board for disposition without the appellant being afforded an opportunity to have a hearing before a Member of the Board at her local VA office.  38 U.S.C.A. § 7107 (c) (West 2002); 38 C.F.R. § 20.703 (2011).  The appellant's claim is remanded to schedule the requested hearing before a Member of the Board at her local VA office. 




Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a Member of the Board at her local VA office. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


